In a support proceeding, the appeals (by permission) are from two orders of the Family Court, Queens County, dated May 20, 1976 and September 2, 1976, respectively, the first of which modified a prior order by directing appellant to pay "$200 bi-weekly” for the support of two children by a payroll deduction order, and the second of which, upon' a finding that a child had reached her majority, modified the former order to "$100.00 bi-weekly” for the support of one child, and directed the payment of an additional "$50.00 bi-weekly until the arrears have been fully paid.” Orders reversed, on the law, without costs or disbursements, and proceeding remanded to the Family Court for a new hearing in accordance herewith. The payroll deduction order of September 3, 1976 is to continue in force pending the final determination of the support proceeding in the Family *628Court. The record of the proceedings in the Family Court contains insufficient evidence to sustain the orders. Before a support order can be modified there must be a determination, after a full and fair hearing, that the parties’ relative situations had changed since the original support order was made (see Matter of Reynolds v Reynolds, 50 AD2d 993; Matter of Amicucci v Moore, 42 AD2d 701). A determination should also be made of the arrears outstanding between the years of 1972 to 1976. Rabin, Acting P. J., Shapiro, Titone and O’Connor, JJ., concur.